Citation Nr: 1445744	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and as secondary to service-connected right knee disability. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).

(The claims for entitlement to service connection for a left knee disability, a low back disability, and bilateral radiculopathy are the subject of a separate decision by the Board.)


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1981 to July 1981, June 1982 to August 1982, and in June 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In April 2013, the Board remanded the claims for entitlement to service connection for an acquired psychiatric disorder and TDIU for additional development.  In the same decision, the Board also denied service connection for disabilities of the left knee, low back, and bilateral radiculopathy.  In December 2013, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) filed by the parties vacating and remanding the portion of the April 2013 Board decision that denied service connection for the left knee, low back, and bilateral radiculopathy.  The Veteran has appointed an attorney as his representative with respect to these claims, and they are the subject of a separate decision by the Board.  The Veteran is unrepresented with respect to the claims for entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU.  These two claims are addressed below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to ensure compliance with the Board's April 2013 remand instructions.  

In its April 2013 decision, the Board determined that additional development was necessary with respect to the claim for entitlement to service connection for an acquired psychiatric disorder.  The Board remanded the claim for the procurement of an addendum medical opinion from the November 2012 VA examiner addressing whether the claimed psychiatric disorder was aggravated by the Veteran's service-connected right knee condition.  A medical opinion report was received from the VA examiner in May 2013; unfortunately, it is clearly inadequate.  The VA examiner merely attached a duplicate copy of the previous November 2012 opinion and stated it "remains."  This statement is wholly unresponsive to the Board's April 2013 remand instructions which clearly requested an opinion addressing the possible aggravation of the claimed psychiatric disorder by the service-connected right knee disability was required.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Thus, the claim must be remanded for a medical opinion addressing service connection for a psychiatric disorder on the basis of aggravation.  The claim for entitlement to TDIU is inextricably intertwined with the claim for service connection for a psychiatric disorder and is also remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete records of treatment from the San Juan VA Medical Center (VAMC) for the period beginning April 5, 2011.  Records obtained pursuant to this request must be associated with the Veteran's paper or virtual claims file and all attempts to procure the records must be documented. 

2.  Provide the claims file to a VA examiner with the appropriate expertise to render an opinion addressing the etiology of the Veteran's diagnosed depressive disorder.  

The examiner should review the claims file and provide a medical opinion addressing the etiology of the Veteran's diagnosed depressive disorder.  The examiner must determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's depressive disorder has been aggravated by his service-connected right knee disability.

The claims file notes several occasions when the Veteran reported increased depression due to symptoms associated with his knee disability; in April 2010 he told his VA psychiatrist that he experienced low self-esteem and feelings of uselessness due to chronic knee pain and radiculopathy.  Furthermore, in December 2009, a private psychiatrist found that the Veteran's depressive symptoms were aggravated by his multiple health concerns.   A private physician also related the Veteran's depression to symptoms associated with his bilateral knee disabilities in January 2009.  

A statement accompanying the medical opinion should include the basis for the stated opinion as well as the medical principles and evidence in the claims file that substantiates the opinion.  

3.  Readjudicate the claims on appeal and issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



